Detailed action
Summary
1. The office action is in response to the RCE filed on 12/14/2021.
2. Claims 1-24, 94 and 95 are pending and has been examined.
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.

Allowable Subject Matter
5. 	Claims 1-24, 94 and 95 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1. The prior art fails to teach “…wherein movement of the linkage mechanism selectively disables electrical communication between the line terminal and a load terminal; and circuitry configured to: cause the latch portion to move from a first position associated with enabling electrical communication between the line terminal and the load terminal to a second position; perform a self-test in response to the movement of the single actuator from the OFF position towards the ON position; and wherein the self-test comprises detecting a simulated fault.”

Dependent claims 2-8 and 94 are allowable by virtue of their dependency.

Regarding claim 9. The prior art fails to teach “…a linkage mechanism operably coupled to the latch portion and operably coupled to a line terminal such that movement of the linkage mechanism selectively enables electrical communication between the line terminal and a load terminal; and circuitry configured to: move the latch portion relative to the linkage mechanism from a first position associated with enabling electrical communication between the line terminal and the load terminal to a second position; perform a self-test in response to the movement of the single actuator from the OFF position towards the ON position; and wherein the self-test comprises detecting a simulated fault, and wherein the circuitry is continuously powered via the line terminal when power is supplied to the line terminal.”

Dependent claims 10-15 and 95 are allowable by virtue of their dependency.

Regarding claim 16. The prior art fails to teach “…a linkage mechanism operably coupled to the distal portion of the latch arm and electrically coupled to a line terminal such that movement of the actuator to the ON position causes the linkage mechanism to be moved to a first position enabling electrical communication between the line terminal and a load terminal; and circuitry configured to: cause the linkage mechanism to move from the first position to a second position, detect actuation of the single actuator; perform a self-test in response to the detecting actuation of the single actuator, wherein the self-test comprises detecting a simulated fault.”

Dependent claims 17-24 are allowable by virtue of their dependency.


Conclusion 
7.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 7378927 DiSalvo et al. disclose circuit breaker with independent trip and reset lockout.
US 20080151463 Dwyer et al. disclose apparatus and method for controlling a circuit breaker trip device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/AFEWORK S DEMISSE/Examiner, Art Unit 2838  
                                                                                                                                                                                                         /ADOLF D BERHANE/ Primary Examiner, Art Unit 2838